Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  May 15, 2020                                                                                           David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  161094                                                                                              Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 161094
  In re JONES/GILKES, Minors.                                      COA: 349555
                                                                   Oakland CC Family Division:
                                                                   2017-850241-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the February 11, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 15, 2020
           s0512
                                                                              Clerk